 



EXHIBIT 10.1
CHICO’S FAS, INC.
EXECUTIVE BONUS PROGRAMS
PARTICIPATION AGREEMENT
     This Participation Agreement is entered into this 3rd day of March, 2008,
by and between Chico’s FAS, Inc. (the “Company”) and Scott A. Edmonds (the
“Participant”).
     WHEREAS, the Participant is a key employee of the Company selected by the
Company to participate in one or more executive bonus programs (the “Programs”);
and
     WHEREAS, as a condition to receiving any bonus payable pursuant to any of
the Programs, the Participant acknowledges and agrees to be bound by the
following condition:
Repayment of Bonus. If (a) within the two-year period immediately following
payment of any Bonus under any Program the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any then applicable financial reporting requirement
under the securities laws, and (b) the Participant is subject to automatic
forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or knowingly
engaged in the misconduct, was grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or was grossly negligent in failing
to prevent the misconduct, then the Participant shall reimburse the Company for
the amount of any such Bonus paid under any Program.
IN WITNESS WHEREOF, the parties have executed this Participation Agreement on
the date first written above.

            CHICO’S FAS, INC.
      By:   /s/ Kent Kleeberger         Title: EVP & CFO              

            PARTICIPANT:
      Scott A. Edmonds       Participant’s Name — Please Print            

                  /s/ Scott A. Edmonds       Participant’s Signature          

 